Citation Nr: 1105906	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot condition, 
to include plantar keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a bilateral foot 
condition with calluses, to include pes planus with callus 
formation.

In a July 2008 VA examination report, the Veteran specified that 
plantar keratosis is his issue on appeal, not pes planus.  
Subsequently in a September 2009 supplemental statement of the 
case (SSOC), the RO denied service connection for plantar 
keratosis.  The Board has therefore framed the issue on the title 
page accordingly.   

In January 2010, the Veteran testified at a personal hearing held 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In the January 2010 personal hearing, the Veteran testified that 
he experienced pain in his feet due to wearing the assigned 
military boots while marching in the woods and constantly running 
up and down steel grates while aboard ship for a year and a half.  
He contends that service connection is warranted for plantar 
keratosis.

Service treatment records are silent as to complaints, treatment, 
or diagnosis for plantar keratosis.  However, an August 1969 
record notes the Veteran developed athlete's foot, an October 
1969 record shows the Veteran had a boil on his left great toe, 
and a March 1970 record reflects the Veteran suffered cold sores 
and swelling on his right foot.  

After separation from active service, the Veteran was noted as 
suffering from plantar keratosis in September 2007 and March 2010 
private treatment letters by Dr. Margie Plon, D.P.M.  In a July 
2008 VA examination report, he was also diagnosed with plantar 
keratosis, which the examiner noted as the source of the 
Veteran's pain.  However, the examiner did not address, as it was 
not requested, whether it is more likely than not, at least as 
likely as not, or unlikely that the Veteran's plantar keratosis 
occurred during the Veteran's military service.  Although the VA 
examiner was not requested to provide an opinion regarding the 
etiology of the Veteran's plantar keratosis, such a request 
should have been made in furtherance of how the issue on appeal 
is now framed, as explained above.  

The VCAA requires that VA assist a claimant in obtaining evidence 
needed to substantiate the claim.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review of the evidentiary 
record shows that the Veteran has been afforded a Compensation 
and Pension examination for his claimed disability; however, no 
opinion regarding etiology of plantar keratosis to service has 
been requested or provided.  The Board notes that the Veteran is 
competent to assert that he has experienced symptoms relating to 
his feet since service.  As such there remains some question as 
to whether the Veteran's current plantar keratosis is 
attributable to his active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Thus, given the Veteran's contentions regarding his claimed 
disorder, and the medical evidence suggesting that this disorder 
is possibly attributable to service, the Board finds that an 
examination is necessary prior to final appellate review.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination where, the 
claimant had been diagnosed to have tinnitus, and had proffered 
competent lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.).

Furthermore, the Board notes the Veteran's private treatment 
letters from Dr. Plon, as discussed above; however, the private 
treatment records associated with these letters are absent from 
the Veteran's claims file.  In the September 2007 letter, Dr. 
Plon reported treating the Veteran for bilateral foot deformities 
on a regular basis since June 17, 1996, and in the March 2010 
letter Dr. Plon noted recently treating the Veteran on a bi-
monthly basis.  At the January 2010 personal hearing, the Veteran 
also testified that he undergoes private treatment every six 
weeks.  Since VA has notice of outstanding private treatment 
records that are relevant to the claim on appeal, VA has a duty 
to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 
2010); 38 C.F.R. § 3.159(c) (2010).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Obtain the necessary authorization from 
the Veteran to obtain the Veteran's clinical 
and/or hospitalization records from Dr. 
Margie Plon of Podiatry, Ltd. in Elkins Park, 
Pennsylvania, dated from June 1996 to 
present.  All efforts to obtain such records 
should be fully documented, and the facility 
must provide a negative response if records 
are not available.  If the requested 
information is unavailable, the Veteran and 
his representative should be apprised of such 
and given the opportunity to submit the 
requested information as required under 
38 U.S.C.A. § 5103A(c) and 38 C.F.R. 
§ 3.159(c).

2.  Next, schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between his 
active military service and his current 
plantar keratosis.  The claims file must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review has been accomplished.  All 
appropriate testing should be conducted, and 
all pertinent disabilities associated with 
the Veteran's feet found to be present should 
be diagnosed.  The examiner should identify 
any currently found disorder of the feet and 
must provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) any current foot disorder, 
to include plantar keratosis, had its origin 
in service or is in any way related to the 
Veteran's active service.  A rationale for 
any opinion reached must be provided.  If the 
VA examiner concludes that an opinion cannot 
be offered without engaging in speculation 
then he/she should indicate this and explain 
the reason why an opinion would be 
speculative.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).







